DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuisma (US 20150226624 A1).Regarding claim 1:Kuisma teaches (FIGS. 11-12) a pressure detection element comprising:
a substrate (111 / 121); 
first and second electrodes on the substrate ([0033] in view of FIG. 12; claim 16); 
a membrane (e.g. 116 / 126 / deflecting portions of 116 or 126 / 127) including a first diaphragm portion and a second diaphragm portion (FIG. 12 shows four diaphragm portions 127, each diaphragm portion being formed between a pair of spacers 123), the membrane being spaced from the substrate; and 
a spacer (113 / 123) between the substrate and the membrane to define a first space in which the first electrode and the first diaphragm portion are spaced from and opposed to each other, and a second space in which the second electrode and the second diaphragm portion are spaced from and opposed to each other; wherein 
the substrate includes a trench (FIG. 11 - 110) in a portion between the first diaphragm portion and the second diaphragm portion (FIG. 12 shows four diaphragm portions 127, each diaphragm portion being formed between a pair of spacers 123) when viewed in a direction in which the substrate and the membrane are opposed
Regarding claim 2:Kuisma teaches all the limitations of claim 1, as mentioned above.Kuisma also teaches (FIGS. 11-12):
wherein the trench (FIG. 11 - 110) is provided in a surface of the substrate (FIG. 11 - 111) on a membrane side (FIG. 11 - the membrane being 116)
Regarding claim 3:Kuisma teaches all the limitations of claim 1, as mentioned above.Kuisma also teaches:
wherein the first and second diaphragm portions (FIG. 12 shows four diaphragm portions 127, each diaphragm portion being formed between a pair of spacers 123) each have a rectangular or substantially rectangular shape having a long direction and a short direction (FIG. 12), when viewed in the direction in which the substrate and the membrane are opposed, and are aligned to the short direction; and the trench (110) extends in the long direction ([0052]-[0057]; claim 7; claims 12-14)

Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (JP 11295176 A - all citations are to the attached English translation).Regarding claim 1:Yamakawa teaches (FIG. 5 where each of 51 and 52 have a fixed electrode, as per the next to last paragraph on page 6 which starts with “[f]urther, in the”) a pressure detection element comprising:
a substrate (10); 
first and second electrodes (13 and the additional electrode for 51 as per the next to last paragraph on page 6 which starts with “[f]urther, in the”) on the substrate; 
a membrane (20) including a first diaphragm portion and a second diaphragm portion (24 and 25), the membrane being spaced from the substrate; and 
a spacer (30) between the substrate and the membrane to define a first space in which the first electrode and the first diaphragm portion are spaced from and opposed to each other, and a second space in which the second electrode and the second diaphragm portion are spaced from and opposed to each other (e.g. spaces 33 and 34; diaphragm portions 24 and 25); wherein 
the substrate includes a trench (18) in a portion between the first diaphragm portion and the second diaphragm portion when viewed in a direction in which the substrate and the membrane are opposed
Regarding claim 8:Yamakawa teaches all the limitations of claim 1, as mentioned above.Yamakawa also teaches (FIG. 5):
wherein the spacer (30) includes communication paths (38, 36) via which the first space (one of 33 and 34), the second space (the other one of 33 and 34), and the trench (18) communicate
Regarding claim 10:Yamakawa teaches all the limitations of claim 1, as mentioned above.Yamakawa also teaches (FIG. 5):
wherein the trench (18) is provided at a center or approximate center in the substrate (10) in a parallel or substantially parallel direction of the first diaphragm portion and the second diaphragm portion (18 is parallel to the planes of 24 and 25); and the first and second diaphragm portions (24 and 25) are symmetric with respect to the trench (18)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuisma (US 20150226624 A1) in view of Yokoyama (JP 3102595 B2 - all citations are to the attached English translation).Regarding claim 4:Kuisma teaches all the limitations of claim 3, as mentioned above.Kuisma appears to suggest but fails to explicitly teach:
wherein the trench has a length in an extending direction equal to or longer than a length of the first and second diaphragm portions in the long directionYokoyama teaches (e.g. FIGS. 1-2):
wherein the trench (18) has a length in an extending direction equal to or longer than a length of the diaphragm portion (14 / deflectable portion of 13)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the trench of Kuisma extend a length equal to or longer than a length of the diaphragm portion, as taught by Yokoyama, to: yield increased cavity size (Kuisma - [0052]-[0057]); suppress bonding material flow into the sensor area (Yokoyama - last four paragraphs of page 3); and/or as it is an art-recognized equivalent structure which would not materially affect the principle operation of the device (i.e. the trench of Kuisma may be extended without altering the principle operation of the device).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuisma (US 20150226624 A1) in view of Nakao et al. (JP 2002195903 A - all citations are to the attached English translation).Regarding claim 5:Kuisma teaches all the limitations of claim 3, as mentioned above.Kuisma fails to teach:
wherein when viewed in the direction in which the substrate and the membrane are opposed, the first and second electrodes each include at least either of concave portions provided at a center or approximate center of edges on both ends in the long direction and concave portions provided at a center or approximate center of edges on a center side of the membraneNakao teaches (FIGS. 1C and 8C):
wherein when viewed in the direction in which the substrate and the membrane are opposed, the electrode (FIG. 1C - 4; FIG. 8C) includes at least either of concave portions (FIG. 1C - left and right sides of 4; FIG. 8C - left and right sides) provided at a center or approximate center of edges on both ends in the long direction and concave portions provided at a center or approximate center of edges on a center side of the membrane
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the concave portions of Nakao in the device of Kuisma to increase linearity of sensor response (Nakao - e.g. abstract).

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuisma (US 20150226624 A1) in view of Sato (US 20190273200 A1).Regarding claim 6:Kuisma teaches all the limitations of claim 3, as mentioned above.Kuisma fails to teach:
wherein cavities are provided in portions of the substrate facing the first and second spaces so as to interpose the first and second electrodes in the long direction when viewed in the direction in which the substrate and the membrane are opposedSato teaches (FIGS. 8-9):
wherein cavities (11) are provided in portions of the substrate (1) facing the space so as to interpose in the direction when viewed in the direction in which the substrate and the membrane are opposed
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cavities of Sato in the device of Kuisma to increase the capacity of the cavity (e.g. Sato - [0033]-[0038]). The examiner notes that certain limitations (e.g. “so as to interpose the first and second electrodes in the long direction”) are met upon combination of Kuisma and Sato.
Regarding claim 7:Kuisma teaches all the limitations of claim 3, as mentioned above.Kuisma fails to teach:
wherein cavities are provided in the substrate so as to be positioned at four corners of each of the first and second spaces when viewed in the direction in which the substrate and the membrane are opposedSato teaches (FIGS. 8-9):
wherein cavities (11) are provided in the substrate (1) so as to be positioned at four corners of the space when viewed in the direction in which the substrate and the membrane are opposed
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cavities of Sato in the device of Kuisma to increase the capacity of the cavity (e.g. Sato - [0033]-[0038]).
Regarding claim 9:Kuisma teaches all the limitations of claim 1, as mentioned above.Kuisma fails to teach:
wherein an additional space is provided; the additional space is located at a position in an outer side portion of the first and second diaphragm portions except a portion between the first and second diaphragm portions, when viewed in the direction in which the substrate and the membrane are opposed; and the additional space communicates with the first and second spacesSato teaches (FIGS. 8 and 13)
wherein an additional space (11) is provided; the additional space is located at a position in an outer side portion of the diaphragm portion (5) except a portion between the first and second diaphragm portions (met upon combination with Kuisma), when viewed in the direction in which the substrate and the membrane are opposed; and the additional space communicates (via 12) with the first and second spaces
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the additional space of Sato in the device of Kuisma to increase the capacity of the cavity (e.g. Sato - [0033]-[0038]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuisma (US 20150226624 A1) in view of Ishihara (JP 2010021225 A - all citations are to the attached English translation).Regarding claim 11:Kuisma teaches all the limitations of claim 1, as mentioned above.Kuisma also teaches:
a pressure detection apparatus comprising: the pressure detection element according to Claim 1 (see claim 1 rejection above)Kuisma fails to teach:
a resin package including the pressure detection element buried therein and including an exposure hole from which the first and second diaphragm portions of the pressure detection element are exposed to outsideIshihara teaches (e.g. FIG 1):
a resin (abstract) package (46, 47) including the pressure detection element (e.g. 42) buried therein and including an exposure hole (48 / 50) from which the first and second diaphragm portions (“second” met upon combination with Kuisma) of the pressure detection element are exposed to outside
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resin package of Ishihara in the device of Kuisma to protect the pressure detection element with limited increase of cost (e.g. Ishihara - abstract).
Regarding claim 12:Kuisma and Ishihara teach all the limitations of claim 11, as mentioned above.Kuisma also teaches (FIGS. 11-12):
wherein the trench (FIG. 11 - 110) is provided in a surface of the substrate (FIG. 11 - 111) on a membrane side (FIG. 11 - the membrane being 116)
Regarding claim 13:Kuisma and Ishihara teach all the limitations of claim 11, as mentioned above.Kuisma also teaches (FIGS. 11-12):
wherein the first and second diaphragm portions (FIG. 12 shows four diaphragm portions 127, each diaphragm portion being formed between a pair of spacers 123) each have a rectangular or substantially rectangular shape having a long direction and a short direction (FIG. 12), when viewed in the direction in which the substrate and the membrane are opposed, and are aligned to the short direction; and the trench (110) extends in the long direction ([0052]-[0057]; claim 7; claims 12-14)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuisma (US 20150226624 A1) in view of Ishihara (JP 2010021225 A - all citations are to the attached English translation) and further in view of Yokoyama (JP 3102595 B2 - all citations are to the attached English translation).Regarding claim 14:Kuisma and Ishihara teach all the limitations of claim 13, as mentioned above.Kuisma appears to suggest but fails to explicitly teach:
wherein the trench has a length in an extending direction equal to or longer than a length of the first and second diaphragm portions in the long directionYokoyama teaches (e.g. FIGS. 1-2):
wherein the trench (18) has a length in an extending direction equal to or longer than a length of the diaphragm portion (14 / deflectable portion of 13)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the trench of Kuisma extend a length equal to or longer than a length of the diaphragm portion, as taught by Yokoyama, to: yield increased cavity size (Kuisma - [0052]-[0057]); suppress bonding material flow into the sensor area (Yokoyama - last four paragraphs of page 3); and/or as it is an art-recognized equivalent structure which would not materially affect the principle operation of the device (i.e. the trench of Kuisma may be extended without altering the principle operation of the device).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuisma (US 20150226624 A1) in view of Ishihara (JP 2010021225 A - all citations are to the attached English translation) and further in view of Nakao et al. (JP 2002195903 A - all citations are to the attached English translation).Regarding claim 15:Kuisma and Ishihara teach all the limitations of claim 13, as mentioned above.Kuisma fails to teach:
wherein when viewed in the direction in which the substrate and the membrane are opposed, the first and second electrodes each include at least either of concave portions provided at a center or approximate center of edges on both ends in the long direction and concave portions provided at a center or approximate center of edges on a center side of the membraneNakao teaches (FIGS. 1C and 8C):
wherein when viewed in the direction in which the substrate and the membrane are opposed, the electrode (FIG. 1C - 4; FIG. 8C) includes at least either of concave portions (FIG. 1C - left and right sides of 4; FIG. 8C - left and right sides) provided at a center or approximate center of edges on both ends in the long direction and concave portions provided at a center or approximate center of edges on a center side of the membrane
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the concave portions of Nakao in the device of Kuisma to increase linearity of sensor response (Nakao - e.g. abstract).

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuisma (US 20150226624 A1) in view of Ishihara (JP 2010021225 A - all citations are to the attached English translation) and further in view of Sato (US 20190273200 A1).Regarding claim 16:Kuisma and Ishihara teach all the limitations of claim 13, as mentioned above.Kuisma fails to teach:
wherein cavities are provided in portions of the substrate facing the first and second spaces so as to interpose the first and second electrodes in the long direction when viewed in the direction in which the substrate and the membrane are opposedSato teaches (FIGS. 8-9):
wherein cavities (11) are provided in portions of the substrate (1) facing the space so as to interpose in the direction when viewed in the direction in which the substrate and the membrane are opposed
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cavities of Sato in the device of Kuisma to increase the capacity of the cavity (e.g. Sato - [0033]-[0038]). The examiner notes that certain limitations (e.g. “so as to interpose the first and second electrodes in the long direction”) are met upon combination of Kuisma and Sato.
Regarding claim 17:Kuisma and Ishihara teach all the limitations of claim 13, as mentioned above.Kuisma fails to teach:
wherein cavities are provided in the substrate so as to be positioned at four corners of each of the first and second spaces when viewed in the direction in which the substrate and the membrane are opposedSato teaches (FIGS. 8-9):
wherein cavities (11) are provided in the substrate (1) so as to be positioned at four corners of the space when viewed in the direction in which the substrate and the membrane are opposed
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cavities of Sato in the device of Kuisma to increase the capacity of the cavity (e.g. Sato - [0033]-[0038]).
Regarding claim 19:Kuisma and Ishihara teach all the limitations of claim 11, as mentioned above.Kuisma fails to teach:
wherein an additional space is provided; the additional space is located at a position in an outer side portion of the first and second diaphragm portions except a portion between the first and second diaphragm portions, when viewed in the direction in which the substrate and the membrane are opposed; and the additional space communicates with the first and second spacesSato teaches (FIGS. 8 and 13):
wherein an additional space (11) is provided; the additional space is located at a position in an outer side portion of the diaphragm portion (5) except a portion between the first and second diaphragm portions (met upon combination with Kuisma), when viewed in the direction in which the substrate and the membrane are opposed; and the additional space communicates (via 12) with the first and second spaces
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the additional space of Sato in the device of Kuisma to increase the capacity of the cavity (e.g. Sato - [0033]-[0038]).

Claims 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (JP 11295176 A - all citations are to the attached English translation) in view of Ishihara (JP 2010021225 A - all citations are to the attached English translation).Regarding claim 11:Yamakawa teaches all the limitations of claim 1, as mentioned above.Yamakawa also teaches:
a pressure detection apparatus comprising: the pressure detection element according to Claim 1 (see claim 1 rejection above)Yamakawa fails to teach:
a resin package including the pressure detection element buried therein and including an exposure hole from which the first and second diaphragm portions of the pressure detection element are exposed to outsideIshihara teaches (e.g. FIG 1):
a resin (abstract) package (46, 47) including the pressure detection element (e.g. 42) buried therein and including an exposure hole (48 / 50) from which the first and second diaphragm portions (“second” met upon combination with Kuisma) of the pressure detection element are exposed to outside
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resin package of Ishihara in the device of Yamakawa to protect the pressure detection element with limited increase of cost (e.g. Ishihara - abstract).
Regarding claim 18:Yamakawa and Ishihara teach all the limitations of claim 11, as mentioned above.Yamakawa also teaches (FIG. 5):
wherein the spacer (30) includes communication paths (38, 36) via which the first space (one of 33 and 34), the second space (the other one of 33 and 34), and the trench (18) communicate
Regarding claim 20:Yamakawa and Ishihara teach all the limitations of claim 11, as mentioned above.Yamakawa also teaches (FIG. 5):
wherein the trench (18) is provided at a center or approximate center in the substrate (10) in a parallel or substantially parallel direction of the first diaphragm portion and the second diaphragm portion (18 is parallel to the planes of 24 and 25); and the first and second diaphragm portions (24 and 25) are symmetric with respect to the trench (18)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856